Name: Commission Implementing Decision (EU) 2016/2132 of 5 December 2016 on greenhouse gas emissions for each Member State for the year 2013 covered by Decision No 406/2009/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: environmental policy;  economic geography;  deterioration of the environment
 Date Published: 2016-12-06

 6.12.2016 EN Official Journal of the European Union L 331/9 COMMISSION IMPLEMENTING DECISION (EU) 2016/2132 of 5 December 2016 on greenhouse gas emissions for each Member State for the year 2013 covered by Decision No 406/2009/EC of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (1), and in particular Article 19(6) thereof, Whereas: (1) Decision No 406/2009/EC of the European Parliament and of the Council (2) lays down greenhouse gas emissions limits (annual emission allocations) for each Member State for each year of the period 2013 to 2020 and a mechanism to annually assess compliance with those limits. Member States' annual emissions allocations expressed in tonnes of CO2 equivalent are contained in Commission Decision 2013/162/EU (3). Those amounts were adjusted by Commission Implementing Decision 2013/634/EU (4). (2) Article 19 of Regulation (EU) No 525/2013 provides for a procedure for the review of Member States' greenhouse gas (GHG) emissions inventories for the purposes of assessing compliance with Decision No 406/2009/EC. The review of the GHG inventories for the year 2013 was delayed by 1 year given the technical impossibility for Member States to report their 2013 emissions data in time due to the malfunctioning of the software provided by the United Nations Framework Convention on Climate Change (UNFCCC) that is used for the compilation and reporting of GHG inventories. The review was therefore made on the basis of the 2013 emissions data reported to the Commission in April 2016 in accordance with the procedures laid down in Chapter III and Annex XVI to Commission Implementing Regulation (EU) No 749/2014 (5). (3) The total amount of GHG emissions for the year 2013 covered by Decision No 406/2009/EC for each Member State should take into consideration the technical corrections and revised estimates calculated during the review as contained in the final review reports pursuant to Article 35 of Implementing Regulation (EU) No 749/2014. (4) This Decision should enter into force on the day of its publication in order to be aligned with the provisions of Article 19(7) of Regulation (EU) No 525/2013 which sets the date of publication of this Decision as the starting point for the 4-month period when Member States are allowed to use the flexibility mechanisms under Decision No 406/2009/EC, HAS ADOPTED THIS DECISION: Article 1 The total sum of greenhouse gas emissions covered by Decision No 406/2009/EC for each Member State for the year 2013 arising from the corrected inventory data upon completion of the review conducted pursuant to Article 19(3) of Regulation (EU) No 525/2013 is set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 5 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 18.6.2013, p. 13. (2) Decision No 406/2009/EC of the European Parliament and of the Council of 23 April 2009 on the effort of Member States to reduce their greenhouse gas emissions to meet the Community's greenhouse gas emission reduction commitments up to 2020 (OJ L 140, 5.6.2009, p. 136). (3) Commission Decision 2013/162/EU of 26 March 2013 on determining Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 90, 28.3.2013, p. 106). (4) Commission Implementing Decision 2013/634/EU of 31 October 2013 on the adjustments to Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 292, 1.11.2013, p. 19). (5) Commission Implementing Regulation (EU) No 749/2014 of 30 June 2014 on structure, format, submission processes and review of information reported by Member States pursuant to Regulation (EU) No 525/2013 of the European Parliament and of the Council (OJ L 203, 11.7.2014, p. 23). ANNEX Member State Greenhouse gas emissions for the year 2013 covered by Decision No 406/2009/EC (tonnes of carbon dioxide equivalent) Belgium 74 264 633 Bulgaria 22 238 074 Czech Republic 61 457 570 Denmark 33 705 936 Germany 460 204 908 Estonia 5 752 963 Ireland 42 206 805 Greece 44 184 593 Spain 200 277 677 France 366 116 651 Croatia 15 125 525 Italy 273 349 154 Cyprus 3 938 120 Latvia 8 776 857 Lithuania 12 449 462 Luxembourg 9 365 298 Hungary 38 436 981 Malta 1 250 779 Netherlands 108 253 385 Austria 50 097 324 Poland 186 095 049 Portugal 38 610 318 Romania 72 718 616 Slovenia 10 925 247 Slovakia 21 080 248 Finland 31 588 117 Sweden 35 278 781 United Kingdom 339 450 356